Name: Regulation (EU) NoÃ 1229/2011 of the European Parliament and of the Council of 16Ã November 2011 repealing certain obsolete Council acts in the field of the common agricultural policy
 Type: Regulation
 Subject Matter: organisation of the legal system;  European Union law;  agricultural policy
 Date Published: nan

 8.12.2011 EN Official Journal of the European Union L 326/18 REGULATION (EU) No 1229/2011 OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 16 November 2011 repealing certain obsolete Council acts in the field of the common agricultural policy THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular the first paragraph of Article 42 and Article 43(2) thereof, Having regard to the 1979 Act of Accession, and in particular Article 60, Article 61(5) and Article 72(1) thereof, Having regard to the 1985 Act of Accession, and in particular Article 234(3) thereof, Having regard to the proposal from the European Commission, After transmission of the draft legislative act to the national parliaments, Having regard to the opinion of the European Economic and Social Committee (1), Acting in accordance with the ordinary legislative procedure and the requirement for unanimity in the Council provided for in Article 234(3) of the 1985 Act of Accession (2), Whereas: (1) Improving the transparency of Union law is an essential element of the better lawmaking strategy that the institutions of the Union are implementing. In that context it is appropriate to remove from the legislation in force those acts which no longer have real effect. (2) A number of regulations relating to the common agricultural policy have become obsolete, even though formally they are still in force. (3) Regulation (EEC) No 2052/69 of the Council of 17 October 1969 on the Community financing of expenditure arising from the implementation of the Food Aid Convention (3) has exhausted its effects since its content has been taken up by successive acts. (4) Regulation (EEC) No 1467/70 of the Council of 20 July 1970 fixing certain general rules governing intervention on the market in raw tobacco (4) has exhausted its effects as a result of successive reforms of the tobacco sector since 1992. (5) Regulation (EEC) No 3279/75 of the Council of 16 December 1975 on the standardization of the treatment applied by the individual Member States to imports from non-member countries of live trees and other plants, bulbs, roots and the like, cut flowers and ornamental foliage (5) has exhausted its effects since its content has been taken up by successive acts. (6) Council Regulation (EEC) No 1078/77 of 17 May 1977 introducing a system of premiums for the non-marketing of milk and milk products and for the conversion of dairy herds (6) introduced measures applicable until 1981 and has therefore exhausted its effects. (7) Council Regulation (EEC) No 1853/78 of 25 July 1978 adopting general rules in connection with special measures for castor seeds (7) introduced measures for the application of Council Regulation (EEC) No 2874/77 of 19 December 1977 laying down special measures in respect of castor seeds (8) whose validity ended on 30 September 1984, and has therefore exhausted its effects. (8) Council Regulation (EEC) No 2580/78 of 31 October 1978 extending the 1977/78 marketing year for olive oil, providing for special measures for this sector, and amending Regulation (EEC) No 878/77 as regards the exchange rates to be applied in agriculture (9) covered only the 1977/78 and 1978/79 marketing years and has therefore exhausted its effects. (9) Council Regulation (EEC) No 1/81 of 1 January 1981 laying down general rules for the system of accession compensatory amounts for cereals (10) was intended for application in the transitional period following the accession of Greece to the European Communities and has therefore exhausted its effects. (10) Council Regulation (EEC) No 1946/81 of 30 June 1981 restricting investment aids for milk production (11) has exhausted its effects since its content has been taken up by successive acts. (11) Council Regulation (EEC) No 2989/82 of 9 November 1982 on the granting of aid for the consumption of butter in Denmark, Greece, Italy and Luxembourg (12) introduced only temporary measures and has therefore exhausted its effects. (12) Council Regulation (EEC) No 3033/83 of 26 October 1983 abolishing the accession compensatory amount applicable to liqueur wines (13) was intended for application in the transitional period following the accession of Greece to the European Communities and has therefore exhausted its effects. (13) Council Regulation (EEC) No 564/84 of 1 March 1984 on suspension of aids for investments in the field of milk production (14) covered only the year 1984 and has therefore exhausted its effects. (14) Council Regulation (EEC) No 2997/87 of 22 September 1987 laying down, in respect of hops, the amount of aid to producers for the 1986 harvest and providing for special measures for certain regions of production (15) introduced a special measure applicable until the year 1995 and has therefore exhausted its effects. (15) Council Regulation (EEC) No 1441/88 of 24 May 1988 amending Regulation (EEC) No 822/87 on the common organization of the market in wine (16) gave the Council power to adjust certain transitory provisions resulting from the accession of Portugal to the European Communities and has therefore exhausted its effects. (16) Council Regulation (EEC) No 1720/91 of 13 June 1991 amending Regulation (EC) No 136/66/EEC on the establishment of a common organization of the market in oils and fats (17) introduced several exceptional measures in the common organisation of the market in oils and fats, which were applicable until 30 June 1992 at the latest, and has therefore exhausted its effects. (17) Council Regulation (EEC) No 740/93 of 17 March 1993 setting Community compensation for definitive discontinuation of milk production in Portugal (18) introduced a special measure to be implemented until 1996 and has therefore exhausted its effects. (18) Council Regulation (EEC) No 741/93 of 17 March 1993 on application of the common intervention price for olive oil in Portugal (19) was intended for application in the transitional period following the accession of Portugal to the European Communities and has therefore exhausted its effects. (19) Council Regulation (EEC) No 744/93 of 17 March 1993 laying down general rules for applying the supplementary trade mechanism to deliveries in Portugal of products other than fruit and vegetables (20) concerned the applicability to Portugal of Council Regulation (EEC) No 3817/92 of 28 December 1992 laying down general rules for applying the supplementary trade mechanism to imports into Spain of products other than fruit and vegetables (21), which was subsequently repealed, and has therefore exhausted its effects. (20) Council Regulation (EC) No 2443/96 of 17 December 1996 providing for additional measures for direct support of producers incomes or for the beef and veal sector (22) covered only the year 1997 and has therefore exhausted its effects. (21) Council Regulation (EC) No 2200/97 of 30 October 1997 on the improvement of the Community production of apples, pears, peaches and nectarines (23) was intended to introduce a special premium for the 1997/1998 marketing year and has therefore exhausted its effects. (22) Council Regulation (EC) No 2330/98 of 22 October 1998 providing for an offer of compensation to certain producers of milk and milk products temporarily restricted in carrying out their trade (24) covered only a special temporary measure and has therefore exhausted its effects. (23) Council Regulation (EC) No 2800/98 of 15 December 1998 on transitional measures to be applied under the common agricultural policy with a view to the introduction of the euro (25) was meant to provide only for transitional measures and has therefore exhausted its effects. (24) Council Regulation (EC) No 2802/98 of 17 December 1998 on a programme to supply agricultural products to the Russian Federation (26) was intended to provide for a single, one-off measure and has therefore exhausted its effects. (25) Council Regulation (EC) No 660/1999 of 22 March 1999 amending Regulation (EEC) No 2075/92 and fixing the premiums and guarantee thresholds for leaf tobacco by variety group and Member State for the 1999, 2000 and 2001 harvests (27) covered only the 1999, 2000 and 2001 harvests and has therefore exhausted its effects. (26) Council Regulation (EC) No 546/2002 of 25 March 2002 fixing the premiums and guarantee thresholds for leaf tobacco by variety group and Member State for the 2002, 2003 and 2004 harvests and amending Regulation (EEC) No 2075/92 (28) covered only the 2002, 2003, 2004 and 2005 harvests and has therefore exhausted its effects. (27) Council Regulation (EC) No 527/2003 of 17 March 2003 authorising the offer and delivery for direct human consumption of certain wines imported from Argentina which may have undergone oenological processes not provided for in Regulation (EC) No 1493/1999 (29) was intended to introduce a derogation applicable only until 31 December 2008 and has therefore exhausted its effects. (28) For reasons of legal certainty and clarity, those obsolete Regulations should be repealed, HAVE ADOPTED THIS REGULATION: Article 1 1. Regulations (EEC) No 2052/69, (EEC) No 1467/70, (EEC) No 3279/75, (EEC) No 1078/77, (EEC) No 1853/78, (EEC) No 2580/78, (EEC) No 1/81, (EEC) No 1946/81, (EEC) No 2989/82, (EEC) No 3033/83, (EEC) No 564/84, (EEC) No 2997/87, (EEC) No 1441/88, (EEC) No 1720/91, (EEC) No 740/93, (EEC) No 741/93, (EEC) No 744/93, (EC) No 2443/96, (EC) No 2200/97, (EC) No 2330/98, (EC) No 2800/98, (EC) No 2802/98, (EC) No 660/1999, (EC) No 546/2002 and (EC) No 527/2003 are repealed. 2. The repeal of the acts referred to in paragraph 1 shall be without prejudice to: (a) the maintenance in force of Union acts adopted on the basis of the acts referred to in paragraph 1; and (b) the continuing validity of amendments made by the acts referred to in paragraph 1 to other Union acts that are not repealed by this Regulation. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Strasbourg, 16 November 2011. For the European Parliament The President J. BUZEK For the Council The President W. SZCZUKA (1) OJ C 107, 6.4.2011, p. 72. (2) Position of the European Parliament of 13 September 2011 (not yet published in the Official Journal) and decision of the Council of 20 October 2011. (3) OJ L 263, 21.10.1969, p. 6. (4) OJ L 164, 27.7.1970, p. 32. (5) OJ L 326, 18.12.1975, p. 1. (6) OJ L 131, 26.5.1977, p. 1. (7) OJ L 212, 2.8.1978, p. 1. (8) OJ L 332, 24.12.1977, p. 1. (9) OJ L 309, 1.11.1978, p. 13. (10) OJ L 1, 1.1.1981, p. 1. (11) OJ L 197, 20.7.1981, p. 32. (12) OJ L 314, 10.11.1982, p. 25. (13) OJ L 297, 29.10.1983, p. 1. (14) OJ L 61, 2.3.1984, p. 34. (15) OJ L 284, 7.10.1987, p. 19. (16) OJ L 132, 28.5.1988, p. 1. (17) OJ L 162, 26.6.1991, p. 27. (18) OJ L 77, 31.3.1993, p. 5. (19) OJ L 77, 31.3.1993, p. 7. (20) OJ L 77, 31.3.1993, p. 11. (21) OJ L 387, 31.12.1992, p. 12. (22) OJ L 333, 21.12.1996, p. 2. (23) OJ L 303, 6.11.1997, p. 3. (24) OJ L 291, 30.10.1998, p. 4. (25) OJ L 349, 24.12.1998, p. 8. (26) OJ L 349, 24.12.1998, p. 12. (27) OJ L 83, 27.3.1999, p. 10. (28) OJ L 84, 28.3.2002, p. 4. (29) OJ L 78, 25.3.2003, p. 1.